Exhibit 10.20

 

Freddie Mac Loan Number 002669129

 

MULTIFAMILY NOTE
MULTISTATE - FIXED TO FLOAT
(REVISION DATE 3-25-2004)

 

US $52,000,000

 

Effective Date: April 01, 2004

 

FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”), jointly and severally (if more than one)
promises to pay to the order of Berkshire Mortgage Finance Limited Partnership,
the principal sum of fifty-two million dollars (US $52,000,000), with interest
on the unpaid principal balance, as hereinafter provided.

 

1.        Defined Terms.

 

(a)       As used in this Note:

 

“Adjustable Interest Rate” means the variable annual interest rate calculated
for each Interest Adjustment Period so as to equal the Index Rate for such
Interest Adjustment Period (truncated at the fifth (5th) decimal place if
necessary) plus the Margin.

 

“Amortization Period” means a period of 360 full consecutive calendar months.

 

“Base Recourse” means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender is not open for business.

 

“Default Rate” means (i) during the Fixed Rate Period, an annual interest rate
equal to four (4) percentage points above the Fixed Interest Rate; and
(ii) during the Extension Period, a variable annual interest rate equal to four
(4) percentage points above the Adjustable Interest Rate in effect from time to
time. However, at no time will the Default Rate exceed the Maximum Interest
Rate.

 

“Extended Maturity Date” means, if the Extension Period becomes effective
pursuant to this Note, the earlier of (i) May 01, 2014, and (ii) the date on
which the unpaid principal balance of this Note becomes due and payable by
acceleration or

 

1

--------------------------------------------------------------------------------


 

otherwise pursuant to the Loan Documents or the exercise by Lender of any right
or remedy thereunder.

 

“Extension Period” means the twelve (12) consecutive calendar months period
commencing on the Scheduled Initial Maturity Date.

 

“Fixed Interest Rate” means the annual interest rate of four and sixty-seven
percent (4.67%).

 

“Fixed Rate Period” means the period beginning on the date of this Note and
continuing through May 01, 2013.

 

“Index Rate” means, for any Interest Adjustment Period, the Reference Bill®
Index Rate for such Interest Adjustment Period.

 

“Initial Maturity Date” means the earlier of (i) May 01, 2013 (the “Scheduled
Initial Maturity Date”), and (ii) the date on which the unpaid principal balance
of this Note becomes due and payable by acceleration or otherwise pursuant to
the Loan Documents or the exercise by Lender of any right or remedy thereunder.

 

“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is June 01, 2004.

 

“Interest Adjustment Period” means each successive one calendar month period
during the Extension Period and until the entire Indebtedness is paid in full.

 

“Lender” means the holder from time to time of this Note.

 

“LIBOR Index” means the British Bankers Association’s (BBA) one (1) month LIBOR
Rate for United States Dollar deposits, as displayed on the LIBOR Index
Page used to establish the LIBOR Index Rate.

 

“LIBOR Index Rate” means, for any Interest Adjustment Period after the first
Interest Adjustment Period, the BBA’s LIBOR Rate for the LIBOR Index released by
the BBA most recently preceding the first day of such Interest Adjustment
Period, as such LIBOR Rate is displayed on the LIBOR Index Page. The LIBOR Index
Rate for the first Interest Adjustment Period means the British Bankers
Association’s (BBA) LIBOR Rate for the LIBOR Index released by the BBA most
recently preceding the first day of the month in which the first Interest
Adjustment Period begins, as such LIBOR Rate is displayed on the LIBOR Index
Page.

 

2

--------------------------------------------------------------------------------


 

“LIBOR Index Page” is the Bloomberg L.P., page “BBAM”, or such other page for
the LIBOR Index as may replace page BBAM on that service, or at the option of
Lender (i) the applicable page for the LIBOR Index on another service which
electronically transmits or displays BBA LIBOR Rates, or (ii) any publication of
LIBOR rates available from the BBA. In the event the BBA ceases to set or
publish a LIBOR rate/interest settlement rate for the LIBOR Index, Lender will
designate an alternative index, and such alternative index shall constitute the
LIBOR Index Rate.

 

“Loan” means the loan evidenced by this Note.

 

“Margin” means two and one-half (2.5) percentage points (250 basis points).

 

“Maturity Date” means the Extended Maturity Date unless pursuant to
Section 3(f) of this Note the Extension Period does not or cannot become
effective, in which case the Maturity Date means the Initial Maturity Date.

 

“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

 

“Reference Bills®” means the unsecured general obligations of the Federal Home
Loan Mortgage Corporation (“Freddie Mac”) designated by Freddie Mac as
“Reference Bills®” and having original durations to maturity most comparable to
the term of the Reference Bill Index, and issued by Freddie Mac at regularly
scheduled auctions. In the event Freddie Mac shall at any time cease to
designate any unsecured general obligations of Freddie Mac as “Reference Bills”,
then at the option of Lender (i) Lender may select from time to time another
unsecured general obligation of Freddie Mac having original durations to
maturity most comparable to the term of the Reference Bill Index and issued by
Freddie Mac at regularly scheduled auctions, and the term “Reference Bills” as
used in this Note shall mean such other unsecured general obligations as
selected by Lender; or (ii) for any one or more Interest Adjustment Periods,
Lender may use the applicable LIBOR Index Rate as the Index Rate for such
Interest Adjustment Period(s).

 

“Reference Bill Index” means the one-month Reference Bills. One-month reference
bills have original durations to maturity of approximately 30 days.

 

“Reference Bill Index Rate” means, for any Interest Adjustment Period after the
first Interest Adjustment Period, the Money Market Yield for the Reference Bills
as established by the Reference Bill auction conducted by Freddie Mac most
recently preceding the first day of such Interest Adjustment Period, as
displayed on the Reference Bill Index Page. The Reference Bill Index Rate for
the first

 

3

--------------------------------------------------------------------------------


 

Interest Adjustment Period means the Money Market Yield for the Reference Bills
as established by the Reference Bill auction conducted by Freddie Mac most
recently preceding the first day of the month in which the first Interest
Adjustment Period begins, as displayed on the Reference Bill Index Page. The
“Reference Bill Index Page” is the Freddie Mac Debt Securities Web
Page (accessed via the Freddie Mac internet site at www.freddiemac.com), or at
the option of Lender, any publication of Reference Bills auction results
available from Freddie Mac. However, if Freddie Mac has not conducted a
Reference Bill auction within the 60-calendar day period prior to the first day
of an Interest Adjustment Period, the Reference Bill Index Rate for such
Interest Adjustment Period will be the LIBOR Index Rate for such Interest
Adjustment Period.

 

“Remaining Amortization Period” means, at any point in time, the number of
consecutive calendar months equal to the number of months in the Amortization
Period minus the number of scheduled monthly installments of principal and
interest that have elapsed since the date of this Note.

 

“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.

 

“Window Period” means the Extension Period.

 

“Yield Maintenance Period” means the period from and including the date of this
Note until but not including the Scheduled Initial Maturity Date.

 

(b)       Other capitalized terms used but not defined in this Note shall have
the meanings given to such terms in the Security Instrument.

 

2.        Address for Payment. All payments due under this Note shall be payable
at Berkshire Mortgage Finance Limited Partnership, One Beacon Street,
14th Floor, Boston, MA 02108, or such other place as may be designated by Notice
to Borrower from or on behalf of Lender.

 

3.        Payments.

 

(a)       During the Fixed Rate Period, interest will accrue on the outstanding
principal balance of this Note at the Fixed Interest Rate, subject to the
provisions of Section 8 of this Note.

 

4

--------------------------------------------------------------------------------


 

During the Extension Period, interest will accrue on the outstanding principal
balance of this Note at the Adjustable Interest Rate, subject to the provisions
of Section 8 of this Note.

 

(b)       Interest under this Note shall be computed, payable and allocated on
the basis of an actual/360 interest calculation schedule (interest is payable
for the actual number of days in each month, and each month’s interest is
calculated by multiplying the unpaid principal amount of this Note as of the
first day of the month for which interest in being calculated by the Fixed
Interest Rate (during the Fixed Rate Period) or the applicable Adjustable
Interest Rate (during the Extension Period), dividing the product by 360, and
multiplying the quotient by the number of days in the month for which interest
is being calculated). For convenience in determining the amount of a monthly
installment of principal and interest under this Note, Lender will use a 30/360
interest calculation payment schedule (each year is treated as consisting of
twelve 30-day months). However, as provided above, the portion of the monthly
installment actually payable as and allocated to interest will be based upon an
actual/360 interest calculation schedule, and the amount of each installment
attributable to principal and the amount attributable to interest will vary
based upon the number of days in the month for which such installment is paid.
Each monthly payment of principal and interest will first be applied to pay in
full interest due, and the balance of the monthly payment paid by Borrower will
be credited to principal.

 

(c)       Unless disbursement of principal is made by Lender to Borrower on the
first day of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section l(a) of this Note. Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.

 

(d)       Beginning on the First Installment Due Date, and continuing until and
including the monthly installment due on the Initial Maturity Date, principal
and accrued interest only shall be payable by Borrower in consecutive monthly
installments due and payable on the first day of each calendar month. The amount
of the monthly installment of principal and interest payable pursuant to this
Section 3(d) on an Installment Due Date shall be two hundred sixty-eight
thousand seven hundred fifty-four and 82/100 dollars ($268.754.82).

 

(e)       Except as otherwise provided in this Section 3(e), all remaining
Indebtedness, including all principal and interest, shall be due and payable by
Borrower on the Initial Maturity Date. However, so long as (i) the Initial
Maturity Date has not occurred prior to the Scheduled Initial Maturity Date, and
(ii) no Event of Default or event or circumstance which, with the giving of
notice or passage of time or both, could constitute an Event of Default exists
on the Scheduled Initial Maturity Date, then the Extension Period automatically
will become effective and the date for full payment of the Indebtedness
automatically shall be extended until the

 

5

--------------------------------------------------------------------------------


 

Extended Maturity Date. If the Extension Period becomes effective, monthly
installments of principal and interest or interest only will be payable during
the Extension Period as provided in Section 3(f). Anything in Section 21 of the
Security Instrument to the contrary notwithstanding, during the Extension
Period, Borrower will not request that Lender consent to, and Lender will not
consent to, a Transfer that, absent such consent, would constitute an Event of
Default.

 

(f)        If the Extension Period becomes effective, beginning on June 01, 2013
and continuing until and including the monthly installment due on the Extended
Maturity Date, principal and accrued interest shall be payable by Borrower in
consecutive monthly installments due and payable on the first day of each
calendar month. The amount of the monthly installment of principal and interest
payable pursuant to this Section 3(f) on an Installment Due Date shall be
calculated so as to equal the monthly payment amount which would be payable on
the Installment Due Date as if the unpaid principal balance of this Note as of
the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date was to be fully amortized, together with interest thereon
at the Adjustable Interest Rate in effect for such Interest Adjustment Period,
in equal consecutive monthly payments paid on the first day of each calendar
month over the Remaining Amortization Period.

 

(g)       During the Extension Period, Lender shall provide Borrower with
notice, given in the manner specified in the Security Instrument, of the amount
of each monthly installment due under this Note. However, if Lender has not
provided Borrower with prior notice of the monthly payment due on any
Installment Due Date, then Borrower shall pay on that Installment Due Date an
amount equal to the monthly installment payment for which Borrower last received
notice. If Lender at any time determines that Borrower has paid one or more
monthly installments in an incorrect amount because of the operation of the
preceding sentence, or because Lender has miscalculated the Adjustable Interest
Rate or has otherwise miscalculated the amount of any monthly installment, then
Lender shall give notice to Borrower of such determination. If such
determination discloses that Borrower has paid less than the full amount due for
the period for which the determination was made, Borrower, within 30 calendar
days after receipt of the notice from Lender, shall pay to Lender the full
amount of the deficiency. If such determination discloses that Borrower has paid
more than the full amount due for the period for which the determination was
made, then the amount of the overpayment shall be credited to the next
installment(s) of interest only or principal and interest, as applicable, due
under this Note (or, if an Event of Default has occurred and is continuing, such
overpayment shall be credited against any amount owing by Borrower to Lender).

 

(h)       All payments under this Note shall be made in immediately available
U.S. funds.

 

(i)        Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.

 

6

--------------------------------------------------------------------------------


 

(j)        Any accrued interest remaining past due for 30 days or more, at
Lender’s discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to “accrued interest” shall refer to
accrued interest which has not become part of the unpaid principal balance. Any
amount added to principal pursuant to the Loan Documents shall bear interest at
the applicable rate or rates specified in this Note and shall be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.

 

(k)       In accordance with Section 14, interest charged under this Note cannot
exceed the Maximum Interest Rate. If the Adjustable Interest Rate at any time
exceeds the Maximum Interest Rate, resulting in the charging of interest
hereunder to be limited to the Maximum Interest Rate, then any subsequent
reduction in the Adjustable Interest Rate shall not reduce the rate at which
interest under this Note accrues below the Maximum Interest Rate until the total
amount of interest accrued hereunder equals the amount of interest which would
have accrued had the Adjustable Interest Rate at all times been in effect.

 

4.        Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

 

5.        Security. The Indebtedness is secured by, among other things, the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender as to collateral for the Indebtedness.

 

6.        Acceleration. If an Event of Default has occurred and is continuing,
the entire unpaid principal balance, any accrued interest, any prepayment
premium payable under Section 10, and all other amounts payable under this Note
and any other Loan Document, shall at once become due and payable, at the option
of Lender, without any prior notice to Borrower (except if notice is required by
applicable law, then after such notice). Lender may exercise this option to
accelerate regardless of any prior forbearance. For purposes of exercising such
option, Lender shall calculate the prepayment premium as if prepayment occurred
on the date of acceleration. If prepayment occurs thereafter, lender shall
recalculate the prepayment premium as of the actual prepayment date.

 

7.        Late Charge.

 

(a)       If any monthly installment of interest or principal and interest or
other amount payable under this Note or under the Security Instrument or any
other Loan Document is not

 

7

--------------------------------------------------------------------------------


 

received in full by Lender (i) during the Fixed Rate Period, within ten
(10) days after the installment or other amount is due, or (ii) during the
Extension Period, within five (5) days after the installment or other amount is
due, counting from and including the date such installment or other amount is
due (unless applicable law requires a longer period of time before a late charge
may be imposed, in which event such longer period shall be substituted),
Borrower shall pay to Lender, immediately and without demand by Lender, a late
charge equal to five percent (5%) of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount shall be substituted).

 

(b)       Borrower acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan
and that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this
Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment. The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.

 

8.        Default Rate.

 

(a)       So long as (i) any monthly installment under this Note remains past
due for thirty (30) days or more or (ii) any other Event of Default has occurred
and is continuing, then notwithstanding anything in Section 3 of this Note to
the contrary, interest under this Note shall accrue on the unpaid principal
balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate.

 

(b)       From and after the Maturity Date, the unpaid principal balance shall
continue to bear interest at the Default Rate until and including the date on
which the entire principal balance is paid in full.

 

(c)       Borrower acknowledges that (i) its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan, (ii) during the time that any monthly installment under this Note is
delinquent for thirty (30) days or more, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender’s ability to meet its other obligations and to take advantage
of other investment opportunities; and (iii) it is extremely difficult and
impractical to determine those additional costs and expenses. Borrower also
acknowledges that, during the time that any monthly installment under this Note
is delinquent for thirty (30) days or more or any other Event of Default has
occurred and is continuing, Lender’s risk of nonpayment of this Note will be
materially increased and Lender is entitled to be compensated for such increased
risk. Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the

 

8

--------------------------------------------------------------------------------


 

Borrower’s delinquent payment and the additional compensation Lender is entitled
to receive for the increased risks of nonpayment associated with a delinquent
loan.

 

9.        Limits on Personal Liability.

 

(a)       Except as otherwise provided in this Section 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.

 

(b)       Borrower shall be personally liable to Lender for the amount of the
Base Recourse, plus any other amounts for which Borrower has personal liability
under this Section 9.

 

(c)       In addition to the Base Recourse, Borrower shall be personally liable
to Lender for the repayment of a further portion of the Indebtedness equal to
any loss or damage suffered by Lender as a result of the occurrence of any of
the following events:

 

(i)                        Borrower fails to pay to Lender upon demand after an
Event of Default all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence. However, Borrower will not be
personally liable for any failure described in this subsection (i) if Borrower
is unable to pay to Lender all Rents and security deposits as required by the
Security Instrument because of a valid order issued in a bankruptcy,
receivership, or similar judicial proceeding.

 

(ii)                     Borrower fails to apply all insurance proceeds and
condemnation proceeds as required by the Security Instrument. However, Borrower
will not be personally liable for any failure described in this subsection
(ii) if Borrower is unable to apply insurance or condemnation proceeds as
required by the Security Instrument because of a valid order issued in a
bankruptcy, receivership, or similar judicial proceeding.

 

(iii)                  Borrower fails to comply with Section 14(g) or (h) of the
Security Instrument relating to the delivery of books and records, statements,
schedules and reports.

 

9

--------------------------------------------------------------------------------


 

(iv)                 Borrower fails to pay when due in accordance with the terms
of the Security Instrument the amount of any item below marked “Deferred”;
provided however, that if no item is marked “Deferred”, this
Section 9(c)(iv) shall be of no force or effect.

 

[Deferred]      Hazard Insurance premiums or other insurance premiums,

[Deferred]      Taxes,

[Deferred]      water and sewer charges (that could become a lien on the
Mortgaged Property),

[N/A]      ground rents,

[Deferred]      assessments or other charges (that could become a lien on the
Mortgaged Property)

 

(d)       In addition to the Base Recourse, Borrower shall be personally liable
to Lender for:

 

(i)                        the performance of all of Borrower’s obligations
under Section 18 of the Security Instrument (relating to environmental matters);

 

(ii)                     the costs of any audit under Section 14(g) of the
Security Instrument; and

 

(iii)                  any costs and expenses incurred by Lender in connection
with the collection of any amount for which Borrower is personally liable under
this Section 9, including Attorneys’ Fees and Costs and the costs of conducting
any independent audit of Borrower’s books and records to determine the amount
for which Borrower has personal liability.

 

(e)       All payments made by Borrower with respect to the Indebtedness and all
amounts received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.

 

(f)        Notwithstanding the Base Recourse, Borrower shall become personally
liable to Lender for the repayment of all of the Indebtedness upon the
occurrence of any of the following Events of Default:

 

(i)                        Borrower’s ownership of any property or operation of
any business not permitted by Section 33 of the Security Instrument;

 

(ii)                     a Transfer (including, but not limited to, a lien or
encumbrance) that is an Event of Default under Section 21 of the Security
Instrument, other than a Transfer consisting solely of the involuntary removal
or involuntary withdrawal of a general partner in a limited partnership or a
manager in a limited liability company; or

 

10

--------------------------------------------------------------------------------


 

(iii)                  fraud or written material misrepresentation by Borrower
or any officer, director, partner, member or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender.

 

(g)       To the extent that Borrower has personal liability under this
Section 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. To the fullest extent permitted by
applicable law, in any action to enforce Borrower’s personal liability under
this Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.

 

10.      Voluntary and Involuntary Prepayments.

 

(a)       Any receipt by Lender of principal due under this Note prior to the
Scheduled Initial Maturity Date, other than principal required to be paid in
monthly installments pursuant to Section 3, constitutes a prepayment of
principal under this Note. Without limiting the foregoing, any application by
Lender, prior to the Scheduled Initial Maturity Date, of any proceeds of
collateral or other security to the repayment of any portion of the unpaid
principal balance of this Note constitutes a prepayment under this Note.

 

(b)       Borrower may voluntarily prepay all of the unpaid principal balance of
this Note on a Business Day designated as the date for such prepayment in a
Notice from Borrower to Lender given at least 30 days prior to the date of such
prepayment. Unless otherwise expressly provided in the Loan Documents, Borrower
may not voluntarily prepay less than all of the unpaid principal balance of this
Note.

 

(c)       Borrower acknowledges that Lender has agreed that principal may be
prepaid other than on the last calendar day of a month only because, for the
purposes of the accrual of interest, any prepayment received by Lender on any
day other than the last calendar day of the month shall be deemed to have been
received on the last calendar day of the month in which the prepayment occurs.

 

(d)       In order to voluntarily prepay all or any part of the principal of
this Note, Borrower must also pay to Lender, together with the amount of
principal being prepaid, (i) all accrued and unpaid interest due under this
Note, plus (ii) all other sums due to Lender at the time of such prepayment,
plus (ii) any prepayment premium calculated pursuant to Section 10(e).

 

(e)       Except as provided in Section 10(f), a prepayment premium shall be due
and payable by Borrower in connection with any prepayment of principal under
this Note during the

 

11

--------------------------------------------------------------------------------


 

Yield Maintenance Period. The prepayment premium shall be whichever is the
greater of subsections (A) and (B) below:

 

(A)     1.0% of the amount of principal being prepaid; or

 

(B)      the product obtained by multiplying:

 

(1)                     the amount of principal being prepaid or accelerated, by

 

(2)                     the excess (if any) of the Monthly Note Rate over the
Assumed Reinvestment Rate, by

 

(3)                     the Present Value Factor.

 

For purposes of subsection (B), the following definitions shall apply:

 

Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.

 

Prepayment Date: in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

 

Assumed Reinvestment Rate: one-twelfth (1/12) of the yield rate, as of the date
5 Business Days before the Prepayment Date, on the 3.625% U.S. Treasury Security
due May 15, 2013, as reported in The Wall Street Journal, expressed as a decimal
calculated to five digits. In the event that no yield is published on the
applicable date for the Treasury Security used to determine the Assumed
Reinvestment Rate, Lender, in its discretion, shall select the non-callable
Treasury Security maturing in the same year as the Treasury Security specified
above with the lowest yield published in The Wall Street Journal as of the
applicable date. If the publication of such yield rates in The Wall Street
Journal is discontinued for any reason, Lender shall select a security with a
comparable rate and term to the Treasury Security used to determine the Assumed
Reinvestment Rate. The selection of an alternate security pursuant to this
Section shall be made in Lender’s discretion.

 

Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed

 

12

--------------------------------------------------------------------------------


 

Reinvestment Rate as the discount rate, with monthly compounding, expressed
numerically as follows:

 

 

[g311571kl03i001.jpg]

 

n = number of months or partial months remaining in Yield Maintenance Period

 

ARR = Assumed Reinvestment Rate

 

(f)        Notwithstanding any other provision of this Section 10, no prepayment
premium shall be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any insurance proceeds or condemnation award under the Security Instrument.

 

(g)       Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.

 

(h)       Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that any lockout and the prepayment premium provisions of
this Note are a material part of the consideration for the Loan, and that the
terms of this Note are in other respects more favorable to Borrower as a result
of the Borrower’s voluntary agreement to the lockout and prepayment premium
provisions.

 

11.      Costs and Expenses. To the fullest extent allowed by applicable law,
Borrower shall pay all expenses and costs, including Attorneys’ Fees and Costs
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

 

13

--------------------------------------------------------------------------------


 

12.      Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

 

13.      Waivers. Borrower and all endorsers and guarantors of this Note and all
other third party obligors waive presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness.

 

14.      Loan Charges. Neither this Note nor any of the other Loan Documents
shall be construed to create a contract for the use, forbearance or detention of
money requiring payment of interest at a rate greater than the Maximum Interest
Rate. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender, in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of this Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
this Note.

 

15.      Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

 

16.      Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

 

17.      Governing Law. This Note shall be governed by the law of the Property
Jurisdiction.

 

14

--------------------------------------------------------------------------------


 

18.      Captions. The captions of the Sections of this Note are for convenience
only and shall be disregarded in construing this Note.

 

19.      Notices; Written Modifications.

 

(a)       All Notices, demands and other communications required or permitted to
be given pursuant to this Note shall be given in accordance with Section 31 of
the Security Instrument.

 

(b)       Any modification or amendment to this Note shall be ineffective unless
in writing signed by the party sought to be charged with such modification or
amendment; provided, however, that in the event of a Transfer under the terms of
the Security Instrument that requires Lender’s consent, any or some or all of
the Modifications to Multifamily. Note set forth in Exhibit A to this Note may
be modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.

 

20.      Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to this Note. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Note is intended to
limit any right that Lender may have to bring any suit, action or proceeding
relating to matters arising under this Note in any court of any other
jurisdiction.

 

21.      WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

22.      State-Specific Provisions.

 

A.                      If a guarantor is liable for only a portion of the
Indebtedness, Borrower hereby waives its rights under California Civil Code
Section 2822(a) to designate the portion of the Indebtedness that shall be
satisfied by Borrower’s partial payment.

 

15

--------------------------------------------------------------------------------


 

ATTACHED EXHIBIT. The Exhibit noted below, if marked with an “X” in the space
provided, is attached to this Note:

 

x         Exhibit A   Modifications to Multifamily Note

 

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.

 

95-4869325

Borrower’s Social Security/Employer ID Number

 

 

Waterford Place Apartments, LLC,
a California limited liability company

 

 

 

 

 

By:

Shea Properties Management Company, Inc.
a Delaware corporation
Its Manage

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

Its:

Treasurer

 

 

 

 

 

 

PAY TO THE ORDER OF

 

 

 

                                                                                        
WITHOUT RECOURSE THIS                                  OF
                         20        
INTEREST ON THIS WITHIN NOTE TO ACCRUE FROM

 

By:

/s/ Authorized Signatory

 

 

Its:

Vice President

 

 

 

 

                                                                                     ,
20           

 

 

 

BERKSHIRE MORTGAGE FINANCE LIMITED PARTNERSHIP
BY: BRF CORPORATION, ITS GENERAL PARTNER

 

 

 

BY:

/s/ Authorized Signatory

 

 

 

 

SUE NELSON, SENIOR VICE PRESIDENT-IRVINE

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY NOTE

 

The following modifications are made to the text of the Multifamily Note that
precedes this Exhibit:

 

1.                         After the word “prepayment” in the last sentence of
Paragraph 10(e), insert the following: “, and such prepayment premium shall be
the only amount payable by Borrower with respect to any damages Lender may incur
because of a prepayment.”

 

2.                         After the second reference to “Lender” in the third
sentence of Paragraph 14, insert the following: “.without prepayment premium or
penalty,”.

 

3.                         The Modifications set forth in this Exhibit A shall
become ineffective upon a Transfer under the Security Instrument that requires
Lender’s consent or upon any Transfer that constitutes an Event of Default under
Section 21(a) of the Security Instrument. .

 

 

 

 

INITIAL:

/s/ Authorized Signatory

 

A-1

--------------------------------------------------------------------------------